Opinion filed April 18, 2019




                                     In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00283-CR
                                   ___________

                      WILLIAM EDWARDS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                       Trial Court Cause No. A-16-1432-CR


                      MEMORANDUM OPINION
       Appellant, William Edwards, originally pleaded guilty to the offense of
aggravated assault with a deadly weapon against a person with whom he had a dating
or family relationship. Pursuant to the terms of the plea agreement, the trial court
deferred a finding of guilt and placed Appellant on community supervision for eight
years and fine of $500. The State subsequently filed a motion to adjudicate
Appellant’s guilt. At a hearing on that motion, Appellant pleaded true to two of the
State’s allegations. The State and Appellant presented additional evidence. At the
end of that hearing, the trial court found all of the allegations to be true, revoked
Appellant’s community supervision, adjudicated Appellant guilty of the charged
offense, and assessed his punishment at confinement for fifteen years and the
previously unpaid fine of $500. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991).
      Appellant has filed a pro se response to counsel’s Anders brief. Appellant
asserts in his response that he is innocent and that he did not commit the crime of
which he was convicted and to which he pleaded guilty. In addressing an Anders
brief and a pro se response, a court of appeals may only determine (1) that the appeal
is wholly frivolous and issue an opinion explaining that it has reviewed the record
and finds no reversible error or (2) that arguable grounds for appeal exist and remand
the cause to the trial court so that new counsel may be appointed to brief the issues.
Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005).


                                          2
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit.
We note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with
an adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based upon our review of the record, we agree
with counsel that no arguable grounds for appeal exist.
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


April 18, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3